Title: From Alexander Hamilton to Benjamin Lincoln, 7 June 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentJune 7th. 1791
Sir
Before the receipt of your letter of the 25th. of May the question concerning the true intent and meaning of the Act to amend and explain the last impost law, relative to printed, stained, and coloured goods had arisen from another quarter.
In determining the articles to which the amendatory act will apply the defect alledged to exist in the original law seems proper to be had fully in view. The clause to be explained and amended was that which laid a duty upon chintzes and coloured calicoes, which are printed goods, and it should therefore seem, that it was intended for the purpose of including all those goods, which are of the nature and resemblance of calicoes and chintzes, and which belong to the printing branch, some of which being of linen, and of cotton and linen mixed were not deemed within the letter of the original clause. Those goods, which are fabricated out of different coloured linen or cotton yarns such as Haerlem stripes, British checks &c. and which are not appurtenant to the printing branch do not appear to me to be included.
There is manifestly considerable doubt concerning the true meaning of this clause from the two respectable opinions, which you mention in your letter. This circumstance alone is sufficient to justify you in not requiring the duty of 7½ from the importers of striped and checked goods not appurtenant to the printing branch, for it is conformable with law, and with sound policy that dubious clauses should be construed favorably to the importer.
I am, Sir,
Ben. Lincoln Esq.Boston.
